Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 1 of 11



                                                                     EXHIBIT




                                                                               exhibitsticker.com
                                                                        A

                                              20077
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 2 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 3 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 4 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 5 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 6 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 7 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 8 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 9 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 10 of 11
Case 20-20077 Document 10-1 Filed in TXSB on 02/20/20 Page 11 of 11
